Case 1:19-cv-23617-CMA Document 1 Entered on FLSD Docket 08/28/2019 Page 1 of 3



                                           IN THE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                    Case No.

 MODERN GLOBAL INTERNATIONAL                             )
 COMPANY LTD., a Hong Kong limited                       )
 company                                                 )
                                                         )
         Plaintiff,                                      )
                         v.                              )
                                                         )
 RWC GROUP, LLC, a Pennsylvania limited                  )
 liability company,                                      )
                                                         )
         Defendant.                                      )


                                   COMPLAINT FOR DAMAGES

         Plaintiff Modern Global International Company Ltd. (“MGIC”) sues defendant RWC

 Group, LLC (“RWC”) and states:

                                                  PARTIES

         1.      Plaintiff MGIC is a company organized and existing under the laws of Hong Kong.

 Its principal place of business is in the State of Israel.

         2.      Defendant RWC Group, LLC is a Pennsylvania limited liability company with its

 principal place of business in Broward County, Florida.

                                    JURISDICTION AND VENUE

         3.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

 1332(a)(2) because plaintiff is a citizen of Israel and defendant is a citizen of Florida and the

 amount in controversy is in excess of $75,000.00.

         4.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

 substantial part of the events and omissions giving rise to plaintiff’s claims occurred in this district.
                                                         1
                                         PAYTON & ASSOCIATES, LLC
                      2 S. Biscayne Boulevard, Suite 2300, Miami, FL 33131 Tel. 305.372.3500
Case 1:19-cv-23617-CMA Document 1 Entered on FLSD Docket 08/28/2019 Page 2 of 3



                                      FACTUAL ALLEGATIONS

                                                  COUNT I

           5.     On or about January 26, 2016, defendant executed and delivered to plaintiff a

 Business Loan Agreement, a copy being attached.

           6.     Plaintiff owns and holds the Business Loan Agreement.

           7.     Defendant failed to pay the Business Loan Agreement when due.

           8.     Defendant owes plaintiff $2,000,000.00 that is due with interest since January 26,

 2016, pursuant to the agreement.

           9.     All conditions precedent to this action have occurred, been performed or were

 waived.

           10.    Plaintiff has engaged the undersigned firm of attorneys and has agreed to pay the

 said firm a reasonable fee for its services.

           Wherefore, plaintiff demands judgment for damages against the defendant together with

 interest, costs and attorneys’ fees and such other relief as is meet and just.

                                                  COUNT II

           Plaintiff sues defendant and re-alleges paragraphs 1-3 inclusive, 8 and 9, and further

 alleges:

           11.    Defendant owes plaintiff $2,000,000.00 that is due with interest since January 26,

 2016, for money lent by plaintiff to defendant on that date.

           Wherefore, plaintiff demands judgment for damages against the defendant together with

 interest, costs and attorneys’ fees and such other relief as is just and meet.




                                                         2
                                         PAYTON & ASSOCIATES, LLC
                      2 S. Biscayne Boulevard, Suite 2300, Miami, FL 33131 Tel. 305.372.3500
Case 1:19-cv-23617-CMA Document 1 Entered on FLSD Docket 08/28/2019 Page 3 of 3



                                                COUNT III

        Plaintiff sues defendant and re-alleges paragraphs 1-3 inclusive, 8 and 9, and further

 alleges:

        12.     Defendant owes plaintiff $2,003,655.09 that is due with interest for money lent of

 the following dates and in the following amounts:

                January 28, 2016          $896,270.00

                February 17, 2016         $498,295.00

                April 5, 2016             $502,910.09

                April 13, 2016            $106,580.00.

        Wherefore, plaintiff demands judgment for damages against defendant, together with costs

 and interest and such other and further relief as this court deems meet and just.

        Dated: August 28, 2019.



                                                   PAYTON & ASSOCIATES, LLC
                                                   Attorneys for Plaintiff
                                                   2 S. Biscayne Boulevard
                                                   Suite 2300
                                                   Miami, FL 33131
                                                   Tel. 305-372-3500
                                                   Email: payton@payton-law.com
                                                           smorejon@payton-law.com

                                          By:               /s/ Harry A. Payton, Esq.
                                                            Harry A. Payton, Esq.
                                                            FBN: 097527




                                                        3
                                        PAYTON & ASSOCIATES, LLC
                     2 S. Biscayne Boulevard, Suite 2300, Miami, FL 33131 Tel. 305.372.3500
